 



Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Amendment”) is
entered into as of February 25, 2008, by and between LACROSSE FOOTWEAR, INC., a
Wisconsin corporation (“Borrower”), and (“Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Bank”).
RECITALS
     WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of September 8, 2006, as amended from time to time (“Credit Agreement”).
     WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
     1. On or about February 4, 2008, Borrower declared a special dividend of
$1.00 per share payable on March 18, 2008 in an amount not exceeding $6,300,000,
plus a dividend of $0.125 per share also payable on March 18, 2008 in an
aggregate amount not exceeding $800,000, which aggregate amount exceeded the
limit set forth in Section 5.2 of the Credit Agreement (prior to the
effectiveness of Section 2 hereof). Bank hereby waives such breach of
Section 5.2, as well as any Event of Default, or event or condition, which, with
the passage of time or giving of notice or both, would constitute an Event of
Default, occasioned by such breach. This waiver is specific to the breach
described herein and does not imply or constitute a commitment on the part of
Bank to waive any other breaches of the same or any other provisions of the Loan
Documents.
     2. Section 5.2 is hereby amended to read as follows:
     “SECTION 5.2. DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower’s stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower’s stock now or hereafter outstanding in any
fiscal year excess of the Permitted Amount for such fiscal year. The term
“Permitted Amount” means:
(a) for fiscal year ending 2007, an aggregate of $2,500,000 in dividends which
may be declared and which may be paid in fiscal years ending 2007 and/or 2008;
(b) for fiscal year ending 2008, in addition to the dividends payable in 2008 as
set forth in paragraph (a), the aggregate amounts of $3,500,000 plus a special
dividend not exceeding $6,300,000, which may be declared and paid in fiscal year
ending 2008; and
(c) for each subsequent fiscal year, an aggregate of $3,500,000 which may be
declared in such fiscal year and which may be paid in such or the immediately
subsequent fiscal year.”





--------------------------------------------------------------------------------



 



     3. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.
     4. Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that, except as set forth in Section 1 hereof, as of the date
of this Amendment there exists no Event of Default as defined in the Credit
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.
UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK AFTER
OCTOBER 3, 1989 CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE
ENFORCEABLE.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first written above.

                                  WELLS FARGO BANK,     LACROSSE FOOTWEAR, INC.
      NATIONAL ASSOCIATION    
 
                   
By:
  /s/ Joseph P. Schneider
 
Joseph P. Schneider       By:   /s/ James R. Bednark
 
James R. Bednark    
 
  President/Chief Executive Officer           Relationship Manager    
 
                   
By:
  /s/ David P. Carlson                
 
                   
 
  David P. Carlson
Executive Vice President/Chief Financial Officer                

The foregoing is acknowledged and agreed to without prejudice to its obligations
and grants of security under the Third Party Security Agreement granted by the
undersigned in favor of Wells Fargo Bank, National Association, dated as of
April 15, 2004, as amended, are hereby reaffirmed in all respects.
DANNER, INC.

         
By:
  /s/ Joseph P. Schneider
 
      Joseph P. Schneider    
Its:
        President/Chief Executive Officer    

